Warren E. Burger: Mr. Mundell, I think we can resume now in your case, Vella against Ford Motor Company. We show you as having 23 minutes remaining.
John A. Mundell, Jr.: Thank you, Your Honor. Mr. Chief Justice and may it please the Court. At the conclusion of yesterday afternoon's session, I was reciting the facts of this case and I will not go over those again for they are set forth in the counter statement of facts in our brief. I will continue by saying that in February of 1970, the petitioner filed a suit in the District Court for the Eastern District of Michigan, Southern Division with a count for negligence under the Jones Act and a count alleging unseaworthiness of the vessel under the General Maritime Law and a count for maintenance and cure. The jury decided adversely to the petitioner on the issue of liability, finding the accident was due to his sole negligence. They also found that petitioner was entitled to a maintenance and cure award for the period from June 29, 1968, the day he left the vessel until June 29, 1970. Respondent moved for judgment notwithstanding the verdict and petitioner moved for attorney's fees and interests and costs. Both motions were denied by the District Court. Petitioner then appealed to the Sixth Circuit as to the first cause of action pertaining to the negligence under the Jones Act and to unseaworthiness under the General Maritime Law of the jury verdict of no cause for action. Respondent filed with an appeal as to the propriety of the maintenance and cure award. The Sixth Circuit Court of Appeals affirmed the jury verdict of no cause for action as to the liability question and reversed as to the maintenance and cure question. On appeal, respondent argued at the trial level that petitioner went to great lengths to show that he suffered the vestibular disorder or condition when he left the vessel on June 28 or June 29, 1968 and that such was due to the accident which he alleged occurred in early April of 1968. Quoting from the opinion of the Sixth Circuit which states respondent's position with succinctness, we read, “The defendant contends that the plaintiff’s injury was permanent from the date of the accident and was never susceptible of curative treatment.” Dr. Heil testified that although he could not determine from his examination what had caused the vestibular disorder, a severe blow to the head could have caused his problem. Presumably, the jury concluded that it was plaintiff's fault that caused the disorder and the disabling dizziness and headaches. However, the evidence clearly shows that a vestibular disorder is not a condition that can be cured or improved by treatment. When asked whether plaintiff might be cured by treatment, Dr. Heil, testified, “No, not really. Treatment is primarily symptomatic for this condition. That is, people with a vestibular disorder are apt to have intermittent episodes of dizziness which on occasion are somewhat more severe. Treatment is limited to those times when the patient is particularly dizzy. They can obtain some symptomatic relief with medication. Other than that, there is no specific cure or treatment.” No evidence was introduced in conflict with this conclusion of Dr. Heil. The record in this case does not permit an inference other than that plaintiff's condition was permanent immediately after the accident. It is not even alleged that plaintiff has ever received treatment for the condition itself although he has received medicine for the symptoms of dizziness and headaches, that one may require or be helped by treatment for the symptoms of a disorder does not qualify him for maintenance and cure, Farrell versus United Stated at 519.
Potter Stewart: Mr. Mundell.
John A. Mundell, Jr.: Yes.
Potter Stewart: Take the case that your brother opened with yesterday. Let's assume that a seaman has both of his legs cut off.
John A. Mundell, Jr.: Yes, sir.
Potter Stewart: Amputated in an accident in the service of the ship. Now clearly, there is no cure for that. If his legs are gone, they're gone.
John A. Mundell, Jr.: Yes, sir.
Potter Stewart: But equally clearly, there are measures that can be taken in the way of artificial limbs and his training to use them to at least be palliative of the consequences of the double amputation. But would it be your claim that since the double amputation is incurable at the moment it occurs that there's no right whatsoever on the part of the seaman to maintenance and cure?
John A. Mundell, Jr.: No, I would not say that, Your Honor.
Potter Stewart: Why not? That's what your argument is I think.
John A. Mundell, Jr.: No, there is no treatment for the vestibular disorder.
Potter Stewart: There is no treatment for a double amputation. You can't put back those legs.
John A. Mundell, Jr.: No, but I think --
Potter Stewart: All you can do is deal with the symptoms of it.
John A. Mundell, Jr.: A reasonable conclusion I would think Your Honor would be that the treatment would consist of the fitting of the artificial limbs.
Potter Stewart: Then wouldn't likewise the treatment here consist of medicating the impact of the symptoms even though it's not curable.
John A. Mundell, Jr.: No, I --
Potter Stewart: What's the difference?
John A. Mundell, Jr.: I think in the case of the double amputation, once the legs are fitted, the maintenance cure would end. In this case, maintenance and cure where he's just being treated for his headaches and dizziness could go on ad infinitum and the cases are quite clear that maintenance and cure is not appendant for life and that's what it would amount.
Harry A. Blackmun: Let me give you another example to follow through on Justice Stewart's question. Suppose in the middle of a long voyage, a patient has a diabetic flare-up. I think this can't be cured but is it your position that the shipowner is not obligated to afford him such palliative treatment as is available by insulin?
John A. Mundell, Jr.: I think, if the Court pleases, Calmar versus Taylor says that the seaman is entitled to maintenance and cure for a reasonable period of time after the voyage during which time care and nursing might bring him to a point of maximum cure for his condition.
Potter Stewart: How do you distinguish between medical treatment that is curative and palliative? Isn't there a gray zone often as to whether has one or the other?
John A. Mundell, Jr.: I think, if the Court please that the interpretation of the word palliative in the cases has been stated to mean to ease without curing. That answers your question, Your Honor.
Potter Stewart: I suspect that oftentimes a position isn't able to draw that line of distinction with great accuracy.
John A. Mundell, Jr.: Likely, that's correct, Your Honor.
Harry A. Blackmun: Do most ships apply in the Great Lakes, have doctors aboard them or is it always a question of wait until you get to the public health service hospital at the end of the voyage?
John A. Mundell, Jr.: It's -- the voyages on the Great Lakes, Your Honor are very short. None of the ships to my knowledge have doctors aboard. On occasion, on an extreme case, the Coast Guard will come up by helicopter and take the man off the ship. But otherwise, because of the shortness of the voyages which may be anywhere from let's say four hours to Toledo from Detroit to two and a half days to Duluth, they rely on either putting the man ashore at the port when they arrive or at various ports between the port of departure and port of destination. For example, leaving Detroit going to Duluth, a man might be put off at Sault Ste. Marie to the public health doctor there.
Harry A. Blackmun: So that in this case, the injury having occurred in early April and the plaintiff having been discharged from the service the end of June, there presumably would have been a series of voyages?
John A. Mundell, Jr.: Yes, Your Honor, at that particular time, the Robert S. McNamara was engaged solely in trips between Detroit and Toledo.
Harry A. Blackmun: Just back and forth?
John A. Mundell, Jr.: Back and forth from Detroit to Toledo which is in good weather --
Warren E. Burger: That's about 40 miles, isn't it?
John A. Mundell, Jr.: Yes, sir, 60 miles I believe.
Warren E. Burger: 60.
John A. Mundell, Jr.: -- and he could receive treatment at either end.
Lewis F. Powell, Jr.: Mr. Mundell.
John A. Mundell, Jr.: Yes, Justice Powell.
Lewis F. Powell, Jr.: Following up the questions that were asked you by Mr. Justice Stewart and Mr. Justice Blackmun, I understood you to say that maintenance and cure did not last for life under any circumstances. The test being for a reasonable period of time, I have not read the cases that might shed any light as to what benchmarks are examined to determine what is a reasonable time. Do cases shed light on that? Take the case Mr. Justice Stewart put to you of a young man who lost both legs, or the man who had emphysema for example that would be with him for life. How does the Court determine what is a reasonable time?
John A. Mundell, Jr.: It depends on the facts of the case of course. But I believe that the courts have looked at the nature of the treatment such as Mr. Justice Stewart mentioned, the man with the legs off. They very likely would permit the maintenance and cure until a man was fitted for artificial limbs. In the case of a man with let's say chronic bronchitis, for example, the court says there's nothing more that can be done for him. He's reached maximum cure and they stop it.
Warren E. Burger: The cutoff point is as I think you stated the point where the maximum cure has been reached.
Lewis F. Powell, Jr.: That's the rule.
John A. Mundell, Jr.: Yes, Your Honor. At point where no further treatment can improve a condition, that's the statement from the cases.
Potter Stewart: But palliative treatment could make the patient more comfortable and perhaps prolong life. But that would not be included?
John A. Mundell, Jr.: No sir. Farrell says not. Along the same lines of the questions put to me a moment ago, in its opinion, the Court set forth the criteria for the payment of maintenance and cure which is in accordance with the overwhelming weight of judicial authority. In discussing the applicable law, the Court stated, “Under the Maritime Law of the United States, a shipowner is liable to a seaman for maintenance and cure regardless of the negligence of either party if the seaman is injured while on the service of the ship citing Aguilar versus Standard Oil 318 U.S. 724 1943. The duty of the shipowner to maintain and care for the seaman exists only until a seaman is cured to the maximum extent medically possible, Farrell versus United States 336 U.S. 511, 518 1949.” In brief, once the seaman reaches “maximum medical recovery”, the shipowner's obligation to provide maintenance and cure ceases, Vaughan versus Atkinson 369 U.S. 524, 531 1962.
Potter Stewart: May I ask you Mr. Mundell?
John A. Mundell, Jr.: Yes, Your Honor.
Potter Stewart: When was it that -- on what exact date was it that Dr. Heil diagnosed -- announced his diagnosis?
John A. Mundell, Jr.: March --
Potter Stewart: That this was incurable.
John A. Mundell, Jr.: I believe it was March 27, 1972, Your Honor.
Potter Stewart: Was it that date up to which the jury awarded maintenance and cure?
John A. Mundell, Jr.: No, Your Honor, they awarded maintenance up to June 29 of 1970. The reason I recited the facts of the case is there seems to be no basis or justification for the period selected by the jury for the payment of maintenance.
Potter Stewart: Well, did anyone else -- did anyone other than Dr. Heil ever address the question whether or not the disease was incurable?
John A. Mundell, Jr.: No, sir.
Potter Stewart: The first date that he did was March 27, 1972?
John A. Mundell, Jr.: Yes, sir.
Potter Stewart: Why doesn't that fix the point up to which he's entitled to maintenance and cure?
John A. Mundell, Jr.: Because I believe even if the man had been examined the day he left the ship and the vestibular disorder --
Potter Stewart: That was June 29, 1968 was it?
John A. Mundell, Jr.: Yes, sir and the vestibular disorder found, there was no cure then. There was no cure when Dr. Heil diagnosed it as incurable.
Potter Stewart: But the fact is, no one knew that put in your record, isn't that so?
John A. Mundell, Jr.: That it was incurable?
Potter Stewart: Yes.
John A. Mundell, Jr.: No, Your Honor because the respondent's doctor and the public health on three occasions declared the man fit for duty and nothing was heard from the man again until February of 1970 when suit was instituted.
Potter Stewart: Well, if the diagnosis of Dr. Heil is correct, then the U.S. Public Health Service pronouncements that he was fit for duty were incorrect?
John A. Mundell, Jr.: I would say so. I would qualify that with this remark. If the Court please, on the last visit on September 30 of 1968, the public health doctor said if symptoms persist, the patient should return and a complete workup would be performed. The man never returned. It's difficult to say at this point if the man had returned if they would not have conducted this test that would've found the condition.
Potter Stewart: It seems to me, that's a jury argument. The jury decided against you on this?
John A. Mundell, Jr.: Yes.
Potter Stewart: And I take it your position is that if the disease cannot be cured, then though it takes 10 years to determine that, he still is not entitled to maintenance and cure.
John A. Mundell, Jr.: I would say so, Your Honor.
Potter Stewart: Now, if you're wrong about that, Mr. Mundell, in any event, I take it, even if the petitioner were entitled up to March 27, 1972, the jury awarded only up to some time in 1970, was it?
John A. Mundell, Jr.: That's correct, Your Honor.
Potter Stewart: And he never appealed from the jury limitations in 1970.
John A. Mundell, Jr.: That's right, there was no appeal on the jury award.
Potter Stewart: So I take it your position would be in any event, he's entitled to nothing more than what the jury gave him.
John A. Mundell, Jr.: Absolutely. Our position is he is entitled to nothing.
Potter Stewart: I know.
William H. Rehnquist: Mr. Mundell, supposing that at the conclusion of a voyage a man has a back complaint which he claims was incurred while in the ship's service and goes into a hospital and they keep him there for about three weeks.
John A. Mundell, Jr.: Yes, sir.
William H. Rehnquist: And finally say, well there's nothing we can do for you. It's a partially slipped disc or some of that but there's nothing more we can do for you here. Shouldn't he be entitled to maintenance and cure at least during the time it takes to --that he submitted that diagnostic procedure?
John A. Mundell, Jr.: No, Your Honor because maintenance and cure is not payable when the seaman is an inpatient in a hospital because he is in effect receiving his maintenance and cure. He's being cared for there.
Potter Stewart: Yes, it is payable in that form, is what you really mean.
John A. Mundell, Jr.: Yes, sir, in other words, the shipowner is not paying it. It's being provided him by the Public Health Service.
William H. Rehnquist: But he has no claim to money for that period of time over and above the hospital facility.
John A. Mundell, Jr.: No, sir.
Potter Stewart: On the other hand, they wouldn't -- it's not your claim that he would have to pay for that three-week period?
John A. Mundell, Jr.: No, sir. Public health hospitals are available to merchant seamen free of charge because initially, the public health hospitals were established with moneys provided by the merchant seamen at the initial inception of the public health hospitals and commonly referred to as the marine hospitals. So from that time on, they've been entitled to free care public health.
Potter Stewart: Which is at taxpayer's, not shipowner's expense?
John A. Mundell, Jr.: Yes, sir.
Potter Stewart: Suppose the thing were so -- such an emergency that he were taken to a private hospital. He wasn't near a public health institution, would he have to disgorge then or he himself have to pay if it turns out that his situation is incurable?
John A. Mundell, Jr.: Not necessarily, Your Honor. If the man is taken off the ship to a hospital other than the public health, public health has told the shipowner to advise them immediately and they will authorize the attention. But if for some reason, the public health is not notified, the shipowner will pick it up. I would say from my own principle, they have on many occasions paid for private hospital care where the public health for one reason or another would not pick up the tab.
Byron R. White: That would part of maintenance and cure?
John A. Mundell, Jr.: No, it's -- it would be an addition to the maintenance, Your Honor. The shipowner would just assume that -- that cost.
Byron R. White: Just for the good of the order?
John A. Mundell, Jr.: Yes, sir.
Byron R. White: What if the seaman is treated at home by a doctor? He's incapacitated. He's at home like a lot of people are.
John A. Mundell, Jr.: I have seen cases such as that, Your Honor. The shipowner will --
Byron R. White: Let's say it's with a back and finally the doctor says, we just can't do anything about it?
John A. Mundell, Jr.: If the doctor says he's reached the point of maximum cure or maximum hospital benefits, then the case would say the maintenance and cure ceases but if --
Byron R. White: Meanwhile, you say, he gets his maintenance --
John A. Mundell, Jr.: Yes, sir. If the doctor sends a letter to the shipowner saying this man is under my care. He's not fit for duty, can't return to work, the shipowner will pay the maintenance.
Byron R. White: But it turns out that the doctor says, this is all -- since he left his ship, he's been in this condition. Hopefully, I thought maybe I could do something but I can't. So why wouldn't you argue that retroactively he's disentitled to any maintenance and cure?
John A. Mundell, Jr.: Because up to that time, the doctor thought he could do something and he was treating him. But the point when the doctor said --
Byron R. White: But he finally says it's incurable.
John A. Mundell, Jr.: Then the maintenance ends.
Warren E. Burger: He says I now, know it was incurable from the beginning?
John A. Mundell, Jr.: Then in effect the man has been paid money to which he was not entitled. But I have never seen a case where they tried to recover that money.
Warren E. Burger: It wouldn't be?
John A. Mundell, Jr.: No.
William J. Brennan, Jr.: Why -- how is that different from this case? Dr. Heil, as I understood what you said earlier, Mr. Mundell, is the only one to ever trust the question of whether it was curable or not. And he didn't until March 27, 1972.
John A. Mundell, Jr.: Right.
Potter Stewart: Was that during the trial?
John A. Mundell, Jr.: Yes, Your Honor, approximately.
Potter Stewart: Was it actually after trial?
John A. Mundell, Jr.: Just prior to the trial and at the trial.
Speaker: (Voice Overlap)
Warren E. Burger: Pretrial proceedings.
Byron R. White: Even from the fact that it was incurable from the day he left the ship, why then isn't he entitled from what you've just said up to that date short of -- fairly to appeal the jury verdict which gave him less to make this incurable?
John A. Mundell, Jr.: I think, Mr. Justice Stewart pointed out, if we had in fact paid the man the maintenance, it would just be money down the drain.
Warren E. Burger: But here you haven't paid it.
John A. Mundell, Jr.: We had not paid it because the man had been declared fit for duty on four occasions and nothing was heard from him until the date of trial. Pardon me, until the date the suit was filed. But if the man was in fact, not fit for duty when he left the ship, his condition was in fact not curable when he left the ship, then the man is not entitled to maintenance and cure under the case.
William H. Rehnquist: Didn't a man named Dr. Burke examine him some time in 1970?
John A. Mundell, Jr.: Yes, that was the petitioner's doctor. He is a neurologist. He examined him. He found a positive Romberg test. As I mentioned yesterday, that's the test where the man stands with his eyes closed and there's a swaying which indicates a balance problem and he said that he thought there was vestibular damage. He didn't know whether it was permanent or not. He would refer it to an ear specialist which Dr. Heil was. I might also add that in January of 1970, petitioner was examined by Dr. Jimmy Benitez who conducted this sophisticated electronystagmography test which is a test that determines the vestibular disorder. At that time in January 1970 and this is the petitioner's doctor, he found the disorder in January 1970. When he had him examined by Dr. Heil in 1972 in preparation for trial, he referred him back to Dr. Benitez because he's an expert in Detroit on this particular test and again, Dr. Benitez found vestibular disorder. Dr. Benitez was never called by petitioner at trial and had he been, he would have had to say that the condition was incurable in 1970, if we are to believe Dr. Heil's testimony which is unrefuted on the record.
Byron R. White: Did you call him?
John A. Mundell, Jr.: No, we did not Your Honor.
Byron R. White: Why?
John A. Mundell, Jr.: Because we had Dr. Heil and we had Dr. Benitez' records. I might just conclude if the Court please by saying that the facts of the case at bar are such as call for a denial of the payment of maintenance and cure in any amount for the simple and cogent reason that petitioner's condition was incurable at the point of inception. As to the attorney's fees requested in the petition which is an issue not granted by this Court, I would simply refer the Court to the decision of the district judge who denied the attorney's fees on the grounds that the shipowner --
Byron R. White: Well, that's not here anyway.
John A. Mundell, Jr.: No, Your Honor.
Warren E. Burger: Thank you, Mr. Mundell. Do you have anything further, Mr. Jaques? I guess, you have about nine minutes left I think.
Leonard C. Jaques: Mr. Chief Justice and may it please the Court. In response to matters posed to my brother, in further response, in another situation where a seaman is inflicted with illness and is put ashore and under a circumstance such as this where a vestibular labyrinthine disorder is of a permanent nature, incurable and he is put ashore and incurs medical expenses. I think Mr. Mundell has indicated well the shipowner though his benevolence even though it had no obligation would make those payments. I submit that I would not place much stock on the benevolence of a ship owner who had no duty to make payments for medical expenses and I think that that really is the crucial part of the issue of this case. When liability of a shipowner to pay a seaman's maintenance and cure commences and when it ends, the Sixth Circuit has taken the bold position. And the position which unlocks -- submit humanism that if the incident renders the seaman unfit for duty at the occurrence and if it is found to be prominent, then the shipowner has no liability at all. The maximum cure occurred, in the words of the Sixth Circuit, the moment that the trauma was inflicted. The shipowner has stated here in response to a question with regard to this Court having stated in Farrell versus United Stated that there is no payment for maintenance and cure when the cure is palliative treatment. Now, I say this, my brother has indicated in his brief on page 14 a quotation stating that the rule in effect as stated by this Court and then he cites -- and then he recites, “Now, I'm sure that this inadvertence on Mr. Mundell's part but this Court did not make ever that statement. As a matter of fact, that statement came from a Texas Court -- Texas State Court in the case of Rey Lewis versus Isthmian Lines and that was the State of Texas -- it came out of the 1968 AMC 1688. And so I submit that this Court has not made such a pronouncement relative to palliative treatment not being within the purview of the duration of liability of a shipowner to pay maintenance and cure. Just further, the United State Public Health Service has a statutory duty to provide care for ill and injured seamen who are afflicted during the service of the vessel. There is, however, a policy of the United States Public Health Service that if they find the seaman fit --for duty, and then 60 days expires or 90 days or whatever period that they have established, expires where the seaman has not been active, then he is no longer eligible and that was a situation with Vella and Vella thus became ineligible after that period of days and at that time it could have been 60 or 90, but whatever, it was period of days, and he was no longer eligible for public health --
Potter Stewart: Well, he just left his job as a seaman, did he get another job somewhere?
Leonard C. Jaques: Never, ever since.
Potter Stewart: How old the man is?
Leonard C. Jaques: He is about 44, 45 in that age vicinity.
Harry A. Blackmun: Mr. Jaques, the jury as I understand that gave him maintenance and cure exactly two years, June 29, 1968 the date of discharge to the same date 1970. Did they just pick this out of the air as kind of a compromise, what do you think it is? What is the significance of that 1970 date?
Leonard C. Jaques: Well, that certainly is an interesting question and I have thought about this. The only thing that I can say, Your Honor, in response to that is there was a period, approximately in that period of time, when the seaman was examined, by Dr. Benitus who was comparable to Dr. Heil and he is a specialist, although it was a period of time earlier, actually it was a trifle earlier than that two year period. Now, in response further to Mr. Justice Brennan, with regard to the seaman's right to an appropriate period of time and other matters that are sought as relief in the brief of the petitioner, I submit, first of all, that this Court has declared way back, following Justice Story's declaration, of this court being, well a seaman is a ward of the Admiralty Court and as such, I submit that it's not unprecedented for an award to be made outside of the area of issues raised below. In regard to the matter of the appropriate order to issue relative to judgment, to be consistent with the law that is established pertaining to the duration, maintenance and cure, not only is it not unprecedented that the court even on it's own motion could make such a determination.
William H. Rehnquist: You say it is not unprecedented, either precedence in this Court for where that you have not appealed from an award of District Court to the Court of Appeals, we grant limited certiorari for us to do what you want us to?
Leonard C. Jaques: I submit Your Honor and this is my impression and I don't have -- it is my impression that such is not unprecedented.
William H. Rehnquist: When you say, it's not unprecedented, are you relying on a particular case?
Leonard C. Jaques: Well, I do not at this time have the case. I have not briefed it. If the Court would direct, I would submit a separate brief on that issue. But I submit that under the circumstances where a seaman is indeed a ward of the Admiralty Court that this circumstance could be effectuated. But no matter, the pecuniary moment, the amount of pecuniary award to Vella may not be a great moment, but the significance of the Sixth Circuit decision if left to stand and the consequences of it, would be of, I would submit grave consequences.
Potter Stewart: The instructions of the trial judge are not in the -- don't seem to be in the Appendix with respect to maintenance and cure. I was wondering, did he gave instructions that would have rationally permitted the jury to return the verdict it did for two years of maintenance and cure?
Leonard C. Jaques: He did that Your Honor. He gave the instructions, the trial judge gave the instructions consistent with the holdings of the Third Circuit and the holdings of the Fifth Circuit which I had previously enunciated and brought and briefed in the petition of the brief --
Potter Stewart: So the instructions were given in court under your theory of what the law is, right? The instructions reflected your theory of what the law is?
Leonard C. Jaques: That's correct, that's correct, Your Honor.
Potter Stewart: Despite that the jury returned this verdict of arbitrarily two years for the maintenance and cure?
Leonard C. Jaques: That's correct and the judge has indicated that he was also puzzled at that particular period. Thank you.
Warren E. Burger: Thank you, Mr. Jaques, thank you, Mr. Mundell. The case is submitted.